Title: Thomas Jefferson to Charles Clay, 9 August 1819
From: Jefferson, Thomas
To: Clay, Charles


          
            TH: J. TO MR. CLAY
             9 Aug. 1819
          
          I MUST have been misunderstood by those who thought I disapproved of the judgment in the case of the negroes. I thought I said very distinctly it was the fittest procedure which could be adopted, inasmuch as the medicine was not furnished by the Doctor with ill intent, nor proved to have produced ill effect, the only case which could authorize severer punishment. I am under a smart attack of rheumatism in both shoulders, wrists & knees, insomuch that I can scarcely walk or write. BETTER HEALTH TO YOU AND AS MUCH MORE GOOD ROASTING TO THE SWINDLING TRIBE AS YOU PLEASE!
        